The Board of Commissioners on Grievances and Discipline filed its final report in this court on May 12, 2010, recommending that pursuant to Gov.Bar R. V(6)(B)(2), the respondent, Scott Pullins, be indefinitely suspended from the practice of law. A show cause order was issued by the court and in response, respondent filed objections and the relator filed an answer. On June 15, 2010, respondent filed a request for remand to the board and a request for judicial notice of a decision in the Knox County Court of Appeals. On June 21, 2010, relator filed a memo opposing the request for remand and a memo opposing the request for judicial notice. On June 28, 2010, respondent filed a motion to strike count four and a motion for sanctions for frivolous action. A memo opposing these motions was filed on July 1, 2010 by relator. Upon consideration thereof,
It is ordered by the court that respondent’s request for remand, request for judicial notice, motion to strike count four and motion for sanctions for frivolous action are denied.
It is further ordered that this case will be scheduled for oral argument.
Brown, C.J., dissents and would remand the matter to the board.